Citation Nr: 1410785	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-21 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a partial tear to the left medial collateral ligament.

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease and a hiatal hernia.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to January 1969, from August 1978 to October 1978, from September 2005 to February 2006 and from October 2007 to December 2007.  He also had a period of active duty for special work from August 2005 to September 2005 as well as other unverified periods of service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which, in pertinent part, denied the Veteran's claim for an increased rating for residuals of a partial tear of the left medial collateral ligament.  In addition, his claims for service connection for a cervical strain, tinnitus, a hiatal hernia with gastroesophageal reflux disease and hemorrhoids were denied.

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a hearing at the RO (Videoconference).  A hearing transcript has been associated with the claims file.  The record was also held open for 60 days to allow for the submission of additional evidence.

In August 2011, subsequent to the issuance of the April 2010 statement of the case (SOC), the Veteran submitted additional evidence in support of his appeals.  This evidence was not accompanied by a waiver of agency or original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c) (2013).  Some of this evidence, such as the service treatment records, was duplicative of those that had been previously considered by the AOJ and hence require no such waiver.  Moreover, as the Veteran's claims for service connection for hemorrhoids, a lumbar spine disorder, a cervical spine disorder and tinnitus are being granted herein, the Veteran has suffered no prejudice in the Board considering this newly received evidence with regards to these claims.  In addition, as the claim for an increased rating for a left knee disorder and the claim for service connection for a gastrointestinal disorder are being remanded, the AOJ will have an opportunity to review these submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand as to these issues.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals that such files reveals that they are duplicative of those contained in the paper claims file.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of entitlement to service connection for a right knee disorder as secondary to the service-connected residuals of a partial tear to the left medial collateral ligament appears to have been raised by the Veteran during his June 2011 hearing.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Board's decisions as to the issues of entitlement to service connection for hemorrhoids, a lumbar spine disorder, a cervical spine disorder and tinnitus are detailed below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, hemorrhoids had its onset during active military service.

2.  Resolving all doubt in favor of the Veteran, a lumbar spine disorder, namely degenerative joint disease of the lumbar spine, had its onset during active military service.

3.  Resolving all doubt in favor of the Veteran, a cervical spine disorder, namely a cervical strain, had its onset during active military service.

4.  Resolving all doubt in favor of the Veteran, tinnitus had its onset during active military service.


CONCLUSIONS OF LAW

1.  Hemorrhoids were incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2.  A lumbar spine disorder, namely degenerative joint disease of the lumbar spine, was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 

3.  A cervical spine disorder, namely a cervical strain, was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 

4.  Tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that, given the favorable disposition of the claims for service connection for hemorrhoids, a lumbar spine disorder, a cervical spine disorder and tinnitus, all notification and development actions needed to fairly adjudicate these matters has been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The Veteran contends that his current hemorrhoid, lumbar spine disorder, cervical spine disorder and tinnitus were incurred or first manifested during active duty service.  Specifically, he alleges that hemorrhoids were first noted while he was on active duty service in response to Hurricane Katrina.  He alleges that his lumbar spine and cervical spine disorders were caused by physical activities such as completing 50 parachute jumps and riding in Humvees.  Finally, he contends that his tinnitus was the result of acoustic trauma incurred while serving in an artillery unit and from aircraft while performing activities such as jumps.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

The Board finds that service connection for hemorrhoids, a lumbar spine disorder, a cervical spine disorder and tinnitus are warranted as service treatment records reflects findings of these conditions while the Veteran was on active duty.   A January 2007 treatment note reflects the Veteran's complaints of external hemorrhoids for the past two weeks and the provider indicates that the Veteran had a "long history" of recurrent external hemorrhoids; his listed patient category on that date was the code for "Active Duty Officer."  A second January 2007 treatment note indicated that the Veteran's tinnitus was intermittent; his patient category on that date was noted to be "Active Duty Officer."  A February 2007 computed tomography (CT) scan revealed L5 spondylosis with grade I spondylolisthesis and a degenerated L5-S1 disk; the Veteran's patient category on that date was noted to be "Active Duty Officer."

A March 2007 treatment note reflects the Veteran's complaints of injuring his lower back while exercising several days ago and that Motrin was not working to relieve the symptoms; his listed patient category on that date was the code for "Active Duty Officer.  A lumbar X-ray revealed moderate advanced degenerative joint disease at L5-S1 and mild degenerative joint disease at L3, L4 and L5 in March 2007; the Veteran's patient category on that date was noted to be "Active Duty Officer."  An April 2007 treatment note reflects the Veteran's reports that he had aggravated his lower back while lifting and an assessment of lumbar intervertebral disc degeneration was made; the Veteran's patient category on that date was noted to be "Active Duty Officer."  An August 2007 treatment note contained an assessment of hemorrhoids and noted that the Veteran spent many hours in C-130s, Humvees and helicopters.  An August 2007 treatment note contains an assessment of sacroilitis and cervicalgia due to a parachute injury; the Veteran's patient category on that date was noted to be "Active Duty Officer."   In an August 2007 examination, small internal hemorrhoids were identified.  An August 2007 discharge examination found small internal hemorrhoids but found the Veteran's spine to be normal.

Post-service, a March 2009 VA examination report reflects the Veteran's reports that he injured his low back while in 1975, that he had experienced neck pain for two years and that he had been diagnosed with internal hemorrhoids in 2001.  Following a physical examination, diagnoses of a single internal hemorrhoid, a cervical strain and degenerative joint disease of the lumbar spine with grade 1 spondylolisthesis of L5 on S1 were made.  An accompanying lumbar X-ray revealed narrowing of the disc space at the level of L4-5 and L5-S1 with spondylolisthesis of the first degree of L5-S1 while a cervical X-ray revealed the narrowing of the disc spaces at C5-C6 and C6-C7 and "raise[d] the possibility of degenerative disc disease or herniation."  Etiological opinions as to these diagnosed disabilities were not provided.

During his June 2011 hearing, the Veteran testified that he had taken about 50 parachute jumps, that he did not complain about his injuries during service and that he did not sustain any injury to his neck or back after service.  He also testified that the first time he had received treatment for hemorrhoids was on active duty and that he was treated with Tucks.  He testified that he had noise exposure during service but that he did not have occupational noise exposure.

The Board notes that a March 2009 VA audiological evaluation opined that it was not likely that the Veteran's tinnitus began or was aggravated by service when considering the dates of August 2006 through August 2007, apparently suggesting that the Veteran was not on active duty during this time.  However, it appears that the examiner did not consider the notation identifying the Veteran as an "Active Duty Officer" in January 2007.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate or incomplete factual premise is not probative).  In addition, it is not clear from the text of this opinion why this examiner limited consideration of the Veteran's service to the period from August 2006 to August 2007 as there were numerous periods in which he was on active duty.  This opinion is therefore not probative.

Although the Veteran has reported the onset of some of his disabilities to have occurred during a period in which his service in not verified, his service treatment records, as discussed above, demonstrate the onset of the disabilities while he on active duty service.  Therefore, in light of findings and/or symptoms of hemorrhoids, a lumbar spine disorder, a cervical spine disorder and tinnitus while on active duty, as well as current symptoms of such disabilities, the Board resolves all doubt in the Veteran's favor and finds that hemorrhoids, a lumbar spine disorder, a cervical spine disorder and tinnitus had its onset during active duty service.  Therefore, service connection for such disabilities are warranted.  38 U.S.C.A.         § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hemorrhoids is granted, subject to the legal authority governing the payment of VA compensation.

Service connection for a lumbar spine disorder, namely degenerative joint disease of the lumbar spine, is granted, subject to the legal authority governing the payment of VA compensation.

Service connection for a cervical spine disorder, namely a cervical strain, is granted, subject to the legal authority governing the payment of VA compensation.

Service connection for tinnitus is granted, subject to the legal authority governing the payment of VA compensation.





REMAND

With respect to the remaining issues on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In August 2011, the Veteran submitted an Army National Guard Current Annual Statement indicating that he had earned points as an Army National Guard member in the years from 1970 to December 2007, including in 1984.  The service treatment records suggest the Veteran underwent surgery for a hiatal hernia in 1984.  The Veteran's service status for this period is not clear from the currently available records.  On remand, an attempt to verify all periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) should be made.  The AOJ is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. 3.159(c)(2).  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, such a fact should be documented in the record.

The Board notes that the Veteran was last afforded a VA examination in March 2009 in order to determine the current nature and severity of his residuals of a closed tibiofibular facture.  However, during his June 2011 hearing, the Veteran testified that his symptoms had worsened.  Specifically, he testified that he had been provided a knee brace due to instability and that he wore this brace while outside, that his knee popped, that he did not have full range of motion and that he was unable to squat all the way down.  As worsening symptomatology has been described since the last VA examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected residuals of a partial tear of the left medial collateral ligament.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   

A review of the claims file further suggests that there may be outstanding private treatment records.  In a January 1991 Report of Medical History, the Veteran reported that he had undergone a right inguinal hernia repair in 1984 at the Hempsted City Hospital.  He testified during his June 2011 hearing that he had received treatment for his hiatal hernia from Dr. R. R.  He also indicated in his May 2010 substantive appeal that VA had not obtained records from his private providers.  Finally, the Board notes that the Veteran testified during his June 2011 hearing that he received treatment for his left knee from a civilian doctor in Texarkana, but he did not identify the provider.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his service-connected left knee disorder and/or his claimed gastrointestinal disorder.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records demonstrating treatment for his service-connected residuals of partial tear of the left medial collateral ligament from the provider in Texarkana and from Dr. Sayre in Little Rock as well as records related to a 1984 hernia repair at Hempsted City Hospital.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  Contact the National Personnel Records Center, the Department of the Army, the Veteran's Army National Guard unit, and any other appropriate source(s) to verify the Veteran's periods of ACDUTRA and INACDUTRA, to specifically include any such periods of service in 1984. In making these requests, use the Veteran's complete last name, as listed on his Form DD-214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

3.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected residuals of a partial tear to the left medial collateral ligament.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should conduct range of motion testing of the left knee.  The examiner should note whether there is any pain, weakened movement, excess fatigability or incoordination on movement in either joint, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the left knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

The examiner should state whether there is malunion or nonunion of the tibia and fibula, whether there is loose motion requiring a brace, and comment on whether the Veteran's left knee disability is slight, moderate, or marked.  He or she should also identify any other symptomatology and manifestations of the disability.

The examiner should state whether ankylosis of the left knee is present, and, if so, the degree at which it is present; whether recurrent subluxation or lateral instability is present, and, if so, whether it is slight, moderate, or severe; whether there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; whether there is any residual cartilage damage and whether there is genu recurvatum.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence and legal authority.

5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


